DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the Claim is rendered as indefinite due to the limitation: “wherein a wiring pattern of the first half-bridge circuit and a wiring pattern of the second half-bridge circuit coexist in an identical region at the surface of the sensor chip” (lines 16-17). This limitation is considered to be indefinite because two physical entities, i.e. the two wiring patterns, cannot coexist in an identical region, thus rendering the claimed region indefinite. For the purposes of further examination, Examiner will interpret an identical region to a shared region.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani et al. US Patent No.: 6,452,381.
Regarding Claim 1, Nakatani teaches a position sensor (see figure 6A), comprising: 
a detector (figure 6A embodiment, 6 and 16) including a sensor chip (figure 1A, 3, although this specific embodiment is not being relied upon, the general structure by which the embodiment of 6A is being implemented is relied upon) having a surface (seen in figure 1A), a first detection element (6) disposed at the surface of the sensor chip, and a second detection element (16) disposed at the surface of sensor chip; and 
a signal processor (20, also seen as 21-23 in figures 6B and 6C) configured to process a signal input from the detector, 
wherein the first detection element, which is included in a first half-bridge circuit, is configured to output a first detection signal corresponding to a position of a detection target, based on a change in a magnetic field received from the detection target (seen in figure 6A), 
wherein the second detection element, which is included in a second half-bridge circuit, is configured to output a second detection signal corresponding to the position of the detection target, based on the change in the magnetic field received from the detection target (seen in figure 6A), 
wherein a center of balance of the first detection element coincides with a center of balance of the second detection element (seen in figure 6A), and 
wherein a wiring pattern of the first half-bridge circuit and a wiring pattern of the second half-bridge circuit coexist in an identical region at the surface of the sensor chip (seen when viewing the sensors of figure 6A in the greater context of figure 1A).
Regarding Claim 2, Nakatani teaches a position sensor, comprising: 
a detector (figure 6A embodiment, 6 and 16) including a sensor chip having a surface (figure 1A, 3, although this specific embodiment is not being relied upon, the general structure by which the embodiment of 6A is being implemented is relied upon), a first detection element disposed at the surface of the sensor chip (6), and a second detection element (16) disposed at the surface of the sensor chip; and 
a signal processor (20, also seen as 21-23 in figures 6B and 6C) configured to process a signal input from the detector, 
wherein the first detection element, which is included in a first half-bridge circuit, is configured to output a first detection signal corresponding to a position of a detection target, based on a change in a magnetic field received from the detection target (seen in figure 6A), 
wherein the second detection element, which is included in a second half-bridge circuit, is configured to output a second detection signal corresponding to the position of the detection target, based on the change in the magnetic field received from the detection target (seen in figure 6A), 
wherein a center of balance of the first detection element coincides with a center of balance of the second detection element (seen in figure 6A), and 
wherein the first half-bridge circuit and the second half-bridge are disposed in multi-layers, such that one of a wiring pattern of the first half-bridge circuit or a wiring pattern of the second half-bridge circuit is disposed at the surface of the sensor chip (every detection element can broadly be viewed as its own layer, thus there are multi-layers. One of the first half-bridge circuit or a wiring pattern of the second half-bridge circuit is disposed at the surface of the sensor chip because both of them are disposed at the surface).
Regarding Claim 3, Nakatani teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a centroid of an area of the first half-bridge circuit, and wherein the center of balance of the second detection element is a centroid of an area of the second half-bridge circuit (seen in figure 6A).
Regarding Claim 4, Nakatani teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a centroid of the wiring pattern of the first half-bridge circuit, and wherein the center of balance of the second detection element is a centroid of the wiring pattern of the second half-bridge circuit (seen in figure 6A).
Regarding Claim 5, Nakatani teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a center of a layout of the first half-bridge circuit, and wherein the center of balance of the second detection element is a center of a layout of the second half-bridge circuit (seen in figure 6A).
Regarding Claim 7, Nakatani teaches the position sensor according to Claim 1, wherein the first detection element includes at least a first resistance portion and a second resistance portion in the first half-bridge circuit (seen in figure 6A), wherein the second detection element includes at least a third resistance portion and a fourth resistance portion in the second half-bridge circuit (seen in figure 6A), and wherein the first resistance portion and the second resistance portion are connected in series, and the third resistance portion and the fourth resistance portion are connected in series (seen in figure 6A).
Regarding Claim 9, Nakatani teaches The position sensor according to Claim 1, wherein the identical region is a shared region commonly shared by both of the wiring pattern of the first half-bridge circuit and the wiring pattern of the second half- bridge circuit at the surface of the sensor chip (seen in figure 6A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US Patent No.: 6,452,381 in view of Cesaretti et al. USPG Pub No.: US 2013/0335066.
Regarding Claim 6, Nakatani teaches the position sensor according to Claim 1, wherein the detection target includes a moveable component, but does not teach that the component is moving in conjunction with an operation of a shift position of a vehicle. However, Cesaretti teaches a similar hall sensor configuration to Nakatani, but teaches that the component is moving in conjunction with an operation of a shift position of a vehicle (see figure 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Nakatani to be implemented into the shift position mechanism of Cesaretti in order to provide a built in self-test for the shifter (discussed in [0010]-[0011]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852